Order affirmed, with ten dollars costs and disbursements. Although the order from which the appeal is taken denies the motion entirely, respondent will be held to its stipulation that the issues presented by the second separate defense and alleged counterclaim and the reply thereto shall first be tried by the court at Special Term. In other words, the question of the accounts stated is to be determined before the other issues shall be tried. No opinion. Lazansky, P. J., Young, Kapper, Carswell and Scudder, JJ., concur.